               Case 2:19-cv-04347-JJT Document 52 Filed 11/05/19 Page 1 of 3




 1   THE DODDS LAW FIRM, PLC
     Dan R. Dodds (#024368)
 2   Tejay Coon (#033517)
     14239 W. Bell Rd., Suite 108
 3
     Surprise, Arizona 85374
 4   Telephone:     623-544-2980
     Facsimile:     623-544-2874
 5   dan@doddslaw.com
     tejay@doddslaw.com
 6   Attorneys for Defendant

 7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF ARIZONA
 8
     Alliance of Christian Leaders of the East
 9
     Valley; Magdalena Schwartz, in her                  No. 2:19-cv-04347-09-JJT
10   individual capacity and as president
     pastor of Alliance of Christian Leaders of
11   the East Valley; Iglesia Alfa y Omega;                       STIPULATED
     Elias Garcia, in his individual capacity                MOTION TO WITHDRAW
12   and as pastor of Iglesia Alfa y Omega;                  AS COUNSEL OF RECORD
     Iglesia Monte Vista; Angel Campos, in
13   his individual capacity and as pastor of
     Iglesia Monte Vista; Iglesia Nueva
14   Esperanza; Israel Camacho, in his
     individual capacity and as pastor of
15
     Iglesia Nueva Esperanza; Iglesia
16   Apostolica; Helping With All My Heart,
     Inc., an Arizona non-profit corporation;
17   Cristobal Perez, in his individual
     capacity and as pastor of Iglesia
18   Apostolica De La Comunidad; Iglesia
     Cristiana El Buen Pastor; Hector
19   Ramirez, in his individual capacity and as
     pastor of Iglesia Cristiana El Buen Pastor;
20   Terence Driscoll,
                                    Plaintiffs,
21   v.
22   Patriot Movement AZ; AZ Patriots;
     Jennifer Harrison; Sean Harrison; Lesa
23   Antone; Russell Jaffe; Jeremy Bronaugh;
     Antonio Foreman; Laura Damasco; Tami
24   Jo Garver; Michael Pavlock; “Brandi
     Payne”; Jane Roe; “Eduardo Jaime”;
25   John Does 1 & 2,
                                    Defendants.
                                                   -1-
              Case 2:19-cv-04347-JJT Document 52 Filed 11/05/19 Page 2 of 3



           Pursuant to LRCiv. 83.3, with the client’s approval, Dan   Dodds    and   Tejay   Coon,
 1
     attorneys of The Dodds Law Firm, PLC, hereby move to withdraw as attorneys of record for the
 2
     following Defendant:
 3                                          BRANDI PAYNE
                                      17446 W. CARIBBEAN LANE
 4                                       SURPRISE, AZ 85388
                                              623-414-7571
 5

 6      Good cause exists for counsels’ withdrawal in that the above-named Defendant has requested
 7   such withdrawal. A form of order is submitted herewith for the Court’s convenience in
     accordance with LRCiv 83.3(b)(1).
 8

 9
            RESPECTUFLLY SUBMITTED this 4th day of November, 2019.
10

11

12
                                                                The Dodds Law Firm, PLC
13
                                                                 /s/ Dan Dodds
14                                                                Dan R. Dodds
15                                                                Attorney for Defendant
                                                                  Payne
16

17                                                                /s/ Tejay Coon
                                                                  Tejay Coon
18                                                                Attorney for Defendant
                                                                  Payne
19

20
                                                                  _/s/Brandi Payne______________
21                                                                Brandi Payne
                                                                  Defendant
22

23

24

25


                                                  -2-
               Case 2:19-cv-04347-JJT Document 52 Filed 11/05/19 Page 3 of 3




 1   ORIGINAL FILED with the Court
     this 4th day of November, 2019, with
 2

 3   United States District Court
     District of Arizona
 4
     COPY of the foregoing emailed/mailed
 5   this 4th day of November, 2019, to

 6   Larry J. Wulkan (Bar No. 021404)
     Javier Torres (Bar No. 0032397)
 7   STINSON LLP
     1850 North Central Avenue, Suite 2100
 8   Phoenix, Arizona 85004-4584
 9   Tel: (602) 279-1600

10   David C. Dinielli*
     Beth D. Jacob*
11   SOUTHERN POVERTY LAW CENTER
     400 Washington Avenue
12   Montgomery, Alabama 36104
     Tel: (334) 956-8200
13
     J. Tyler Clemons*
14   SOUTHERN POVERTY LAW CENTER
     201 S. Charles Avenue, Suite 2000
15
     New Orleans, Louisiana 70170
16   Tel: (504) 526-1530

17
     By: /s/Tanya Balkcom
18

19

20

21

22

23

24

25


                                             -3-
